DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on Jun. 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/219693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-6, and 9-10 allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate, teach, disclose, or otherwise render obvious the combination of limitations recited in each of independent claims.
In particular, the prior art fails to teach the limitation of:
in response to determining that one or more data blocks are not partitioned on a boundary of complete logical units of the document, adjust the one or more data blocks of the plurality of data blocks to comprise one or more complete logical units of the document, wherein at least one data block of the one or more data blocks is adjusted by removing data from an adjacent data block that is stored on a different processing element from the processing element of the at least one data block, transferring, via a network, the data from the different processing element of the adjacent data block to the processing element of the at least one data block, and inserting the data into the at least one data block to result in the at least one data block including one or more complete logical units;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177